Miller, J.
delivered the opinion of the Court.
Pending a contest over the validity of an instrument ■propounded for probate as the last will of John Tolley •Johns, the Orphans’ Court appointed Henry Y. D. Johns, the executor named in the alleged will, and Sarah W. Hodges, a sister of the deceased and one of the contestants, administrators pendente lite of the personal estate. In the course of that administration, and after much controversy, the Court passed an order directing these administrators to sell at public auction all the personal property •belonging to the estate and included in the inventory, which had not been akeady sold, except the watch of the deceased, and' any silver or pictures belonging to the estate. From this order Henry Y. D. Johns has appealed. An. appeal has also been taken by John T. Johns, who was, under the alleged will, specific legatee of a certain portion of this personal property, from an order of the Court refusing to admit him to be made a party to the proceedings and to answer the petition praying for the passage of the order..
Both these appeals must be dismissed, and for reasons that will be very briefly stated. The appeal of Henry Y. D. Johns is taken by him, as administrator pendente lite. In that capacity he had no interest in resisting the order, and no right to refuse to obey it. He is not a party “ aggrieved ” by its passage, and from sv,ch an order ho has no right to appeal. As to the appeal by John T. Johns, it cannot now be sustained even if it were well founded when taken. The order for the sale was passed after the issues as to the validity of the alleged will had been tried in the Court of law to -which they were transmitted for trial, but before the appeal from the rulings of that Court had been heard and determined by this Court. *263These issues involved the testamentary capacity of the deceased at the time he executed the instrument, and the verdict of the jury upon this question was in favor of the caveators. Since then the rulings of the Court on the trial of these issues, which were excepted to hy the oaveatee, Henry V. D. Johns, have been affirmed by this (jourt, and the necessary consequence is that probate of the alleged will must be refused by the Orphans’ Court. The result of this, therefore, plainly is that neither of these appellants has any longer any interest whatever in the personal estate oí' the deceased.
(Decided 19th June, 1883.)

Appeals dismissed.